DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-16 are elected & present for examination.
	Non-elected claims are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4, line 1, “the second part of the sense circuitry” lacks a proper antecedent basis since its parent claim 3 only recites “first or second portion of sense circuitry”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims  1, 5-7, 9, 12, & 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 10,224,310).
	Claims 1, 5 & 15, Liu (Fig. 1A-1B) clearly shows a first/upper die (104) having a first section of a first power converter (or upper switch circuitry, 112), a second/lower die (102) comprising a second section of the second power converter (or lower switch circuitry, 106), wherein the power converter comprises: a plurality of switches, and a Power Management (PM) circuitry to control operation of the power converter by controlling switching of the plurality of switches. Particularly, col. 6 (lines 11-17) further stated that “... each switch circuit supports one or more signal routing, voltage distribution, and voltage level shifting, etc.” and line 18- 31 stated that “... a voltage control circuit (including power regulator) can be integrated into switch circuit to provide one or more voltage levels, etc., thus all suggest that these circuits’ functions for a “power management (PM) for voltage distribution and/or voltage regulating functions” as claimed could be combined into at least one or more of such switch circuitries (112 or 106) into each die as well, wherein the whole PM circuitry (from the four switches 112 & 106 of these two combined dies) could have comprised the claimed first section/part and a second section/part (112 or 106), and that wherein the first section (112) of the power converter in the first die (104) includes the first part (112) of the whole PM circuitry, and wherein the second section (102) of the power converter in the second die (102) includes the second part (102) of the whole PM circuitry as claimed. Additionally, in such combined/whole PM circuitry in both two dies, there are a plurality or subsets of switches (4 switches on each die 112 0r 116) together will control individual components inside each die as shown in Fig. 1A below. See also Figs. 15-17.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (PM & Voltage
Regulator circuitries 
in each switch, see col. 6)]
    PNG
    media_image1.png
    506
    870
    media_image1.png
    Greyscale

	Claim 6, Fig. 25A-25B shows peripheral switch circuitry using transistors (2502 or 2552) “as drive circuitries” for driving the individual switches (i.e., in either closed or open positions) as well-known construction to a skilled person in this art.
	Claim 7, Fig. 2 shows that each die can be on or embedded in a substrate 208, or as shown at least in Fig. 2-5 for example.
	Claim 9, either analog or digital components, active or inactive, with frequency or not, etc., and all conventional components which could have been used inside any semiconductor die as claimed since this is considered as conventional knowledge and/or inherent design options per customization as well.
	Claims 12 & 14, at least Figs. 2-5 show that the two or more than two dies can be stacked one above another on either side of a same substrate configuration as additional design options, etc., with first to third sections of PM circuitries distributed evenly from 1st to 3rd dies as another possible option too.
	Claim 16, Fig. 14B shows each individual power supply circuits (SVCC, 1410 & 1412) can be formed inside each individual switch as further design options, etc.

4.	Claims  1, 5-7, 9, & 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giuliano (US 10,348,191).
	Claims 1, 5 & 15, Giuliano (Fig. 6-7 & 12) clearly shows a first/left-side die (104, see Fig. 12) having a first section of a first power converter or first PM circuitry with associated power switches formed inside die 60 (see switches 1 & 2 in Fig. 5), a similar second/right-side die (60) comprising a second section of the second power converter or second PM with associated switches (1 & 2, Fig. 5), wherein the power converter comprises: a plurality of switches (1 & 2, Fig. 5), and a Power Management (PM) circuitry to control operation of the power converter by controlling switching of the plurality of switches. Particularly, col. 8 (lines 46-51) further stated that “... the first die 60 includes a power-management circuitry having circuitry to implement switches 1 & 2 as well other circuitry for controlling,  etc.” and Fig. 3-4 shows a section or a part of any PM circuitry can also include other power converters or power regulators circuit (12 & 14) as conventional structures, etc. See also power converter 10 shown in Fig. 13 as part of die structure, thus all suggest that these circuits’ functions for a “power management (PM) for voltage distribution and/or voltage regulating functions” as claimed could be combined into at least one or more of such switch circuitries (112 or 106) into each die as well, wherein the whole PM circuitry (from the four switches 112 & 106 of these two combined dies) could have comprised the claimed first section/part and a second section/part (112 or 106), and that wherein the first section (112) of the power converter in the first die (104) includes the first part (112) of the whole PM circuitry, and wherein the second section (102) of the power converter in the second die (102) includes the second part (102) of the whole PM circuitry as claimed. Additionally, in such combined/whole PM circuitry in both two dies, there are a plurality or subsets of switches (4 switches on each die 112 0r 116) together will control individual components inside each die as shown in Fig. 1A below. See also Figs. 15-17.
Additionally, col. 10 (lines 47-65) stated that “... the first die 60 can be split to form a plurality of first dies 60, each die with different portions of the PM integrated circuitry... etc.”, thus also suggest that many portions or different parts of a whole PM circuitry (with their associated VR circuitry), if any, can be spread out or even distributed inside different dies but they all connecting & working together using their linking power switches as other possible design options as claimed.
[AltContent: textbox (PM & Voltage
Regulator circuitries 
in each die 60, see Fig. 3)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    298
    554
    media_image2.png
    Greyscale

	Claim 6, Figs. 3-4 shows power switch circuitry using control system 36 “as drive circuitries” for driving the individual switches 1 or 2 (i.e., in either closed or open positions) as well-known construction to a skilled person in this art.
	Claim 7, at least Fig. 7 & 10 shows that each die 60 can be on or embedded in a substrate 83 or 62 as further design options.
	Claim 9, Fig. 1-3 shows many analog or digital components, either active or inactive, with charge pumps, capacitors, inductors, etc., and all conventional components which could have been used inside any semiconductor die as claimed since this is considered as conventional knowledge and/or inherent design options per customization as well.
	Claim 16, Fig. 1-2 shows each individual power supply system (V1 & V2) can be formed on a same substrate with these PM management dies.

5.	Claims  1, 5, 7, 9, 12, & 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RUSU et al (US 2016/0372449).
	Claims 1 & 15, Rusu (Fig. 1) clearly shows a first die (106) having a first section of a first power converter (or inductor) of a PM circuitry with associated power switches (transistor 114) formed inside die 106, a second die (108) comprising a second section of the second power converter (capacitor component 112), wherein the whole power converter comprises at least one power switch or voltage regulator (114), and a Power Management (PM) circuitry to control operation of the power converter by controlling switching of said switch. 
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (PM & Voltage
Regulator circuitries 
in each die 60, see Fig. 3)]
    PNG
    media_image3.png
    320
    497
    media_image3.png
    Greyscale

	Claim 7, at least Fig. 7 & 10 shows that each die 60 can be on or stacked together on a substrate 104.
	Claim 9, Fig. 1-3 shows many analog or digital components, either active or inactive, such as capacitors, inductors, etc., and all conventional components which could have been used inside any semiconductor die as claimed since this is considered as conventional knowledge and/or inherent design options per customization as well.
Claims 12 & 14, at least Figs. 1-2 show that the two or more than two dies (first to third, etc.) can be stacked one above another on either side of a same substrate configuration as additional design options, etc., with first to third sections of PM circuitries could be distributed evenly from 1st to 3rd dies as another possible option too.
	Claim 16, Fig. 1-2 shows each individual power supply system (Vin & Ground/GND) can be formed on a same substrate with these PM management dies.

6.	Claims  1, 5-7, 9, 12, & 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Droege et al (US 9,391,453).
	Claims 1, 5 & 15, Droege (Fig. 1) clearly shows a first/lower die (110-1) having a first section of a first power converter (140 & 142), a second/upper die (110-2) comprising a second section of the second power converter (see also Fig. 5, switch/Diode D21 & capacitor C2), wherein the power converter comprises: a plurality of switches, and a Power Management (PM) circuitry 142 to control operation of the power converter by controlling switching of the plurality of switches. See also Fig. 5 showing various parts of such PM circuitry including power converter, power regulator, and power switches S 1& S2 by control signal 432 as example. Thus, Figs, 1-7 all suggest that these circuits’ functions for a “power management (PM) for voltage distribution and/or voltage regulating functions” as claimed could be combined into at least one or more of such switch circuitries from each die as well, wherein the whole PM circuitry could have comprised the claimed first section/part and a second section/part, and that  the first section of the power converter in the first die could include a first part of the whole PM circuitry, and wherein the second section of the power converter in the second die could also include the second part of the whole PM circuitry as claimed. Additionally, in such combined/whole PM circuitry in both two dies, there are a plurality or subsets of switches together will control individual components inside each die as shown below.
 
    PNG
    media_image4.png
    592
    803
    media_image4.png
    Greyscale

	Claim 6, Fig. 3 shows switch circuitry using switch control circuitry (140) “as drive circuitries” for driving the individual switches (i.e., in either closed or open positions) as well-known construction to a skilled person in this art.
	Claim 7, Fig. 1 or 3 shows that each die can be on, stacked, or embedded in a same substrate as example.
	Claim 9, Fig. 4 shows that either analog or digital components, active or inactive, inductor 130, capacitor C2 & diodes D11-D12, etc., and all conventional components which could have been used inside any semiconductor die as claimed since this is considered as conventional knowledge and/or inherent design options per customization as well.
	Claims 12 & 14, at least Fig. 1 shows that the two or more than two dies can be stacked one above another on either side of a same substrate configuration as additional design options, etc., with first to third sections of PM circuitries distributed evenly from 1st to 3rd dies as another possible option too.
	Claim 16, Fig. 1 shows each individual power supply circuits (Vin) can be routed into each individual switch/die as further design options, etc.

7.	Other claims are objected as being dependent upon rejected claims above but they tentatively contain allowable subject matter not being clearly suggested nor seen elsewhere at this time.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827